Citation Nr: 1825169	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-28 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June1965.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for service connection must be remanded to obtain outstanding federal records.  During the May 2010 VA examination, the Veteran reported that he was diagnosed with hearing loss during a federal employee examination in June 1968.  An attempt should be made to obtain any outstanding federal employee examinations prior to rendering a decision on the merits.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide more information regarding his federal employment examinations, including the relevant agency and dates he was afforded the examination(s), and authorization for VA to access these examinations.  Obtain the examinations or, if a negative response is received, associate the negative response with the claims file. 

2. If evidence is obtained pursuant to instruction #1, forward the Veteran's claims file to an ENT or other appropriate provider for a medical opinion regarding the nature and etiology of the Veteran's hearing loss and tinnitus.  An in-person examination is not necessary unless determined otherwise by the examiner.  After review of the claims file, the examiner should render the following opinions: 

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began in service or is otherwise related to service, including the in-service military noise exposure? 

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began in service or is otherwise related to service, including the in-service military noise exposure?

3. After completion of the above, the AOJ should readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

